Exhibit 10.2

 

AMERISOURCEBERGEN CORPORATION

UNANIMOUS WRITTEN CONSENT OF THE

COMPENSATION AND SUCCESSION PLANNING COMMITTEE

OF THE BOARD OF DIRECTORS

 

The undersigned, constituting all of the members of the Compensation and
Succession Planning Committee of the Board of Directors (the “Committee”) of
AmerisourceBergen Corporation, a Delaware corporation (the “Corporation”),
hereby consent in accordance with Section 141(f) of the Delaware General
Corporation Law and Section 3.11 of the Corporation’s Bylaws to the adoption of
the following resolutions:

 

WHEREAS, on May 14, 2009, the Board of Directors of the Corporation declared a
two-for-one stock split of the Corporation’s outstanding shares of common stock
(“Common Stock”) in the form of a stock dividend payable on June 15, 2009 to
holders of record on May 29, 2009 (the “Stock Split”); and

 

WHEREAS, the Corporation sponsors and maintains: (1) the AmerisourceBergen
Corporation Management Incentive Plan (the “MIP”) for the benefit of designated
employees, directors, independent contractors and consultants of the
Corporation; (2) the AmerisourceBergen Corporation 2001 Restricted Stock Plan
(the “Restricted Stock Plan”) for the benefit of the Corporation’s non-employee
directors; and (3) the AmerisourceBergen Corporation 2002 Employee Stock
Purchase Plan (the “ESPP” and collectively with the MIP and the Restricted Stock
Plan, the “Plans”) for the benefits of eligible employees and

 

WHEREAS, Section 17(b) of the MIP, Section 11 of the Restricted Stock Plan and
Article III(B) of the ESPP respectively provide that, in the event of a stock
split or other similar event affecting the Common Stock, the Committee is
required to make appropriate adjustments to the Plans and outstanding awards and
purchase rights (as applicable) under the Plans.

 

NOW, THEREFORE, it is hereby:

 

RESOLVED, that in order to appropriately reflect the Stock Split, effective
June 15, 2009, (1) the maximum number of shares of Common Stock that may be
issued under the MIP, the maximum aggregate number of shares of Common Stock
that may be issued under the MIP pursuant to Incentive Stock Options, and the
maximum aggregate number of shares of Common Stock that may be issued under the
MIP in respect of Stock Awards, Restricted Stock Units and Performance Share
Awards, are in each case proportionately adjusted as necessary to give effect to
the Stock Split; (2) the maximum number of shares of Common Stock that may be
granted to any Eligible Individual in respect of any calendar year pursuant to
Section 6(b) of the MIP is hereby proportionately adjusted as necessary to give
effect to the Stock Split; (3) the number of shares of Common Stock covered by
each outstanding Award under the MIP as of May 29, 2009 is hereby
proportionately adjusted as necessary to give effect to the Stock Split; and
(4) the per share exercise price (if applicable) of each outstanding Award under
the MIP as of May 29, 2009 is hereby proportionately adjusted as necessary to
give effect to the Stock Split; and it is further

 

RESOLVED, that in order to appropriately reflect the Stock Split, effective
June 15, 2009, (1) the maximum number of shares of Common Stock that may be
issued under the Restricted Stock Plan is hereby adjusted as necessary to give
effect to the Stock Split; and (2) the number of shares of Common Stock covered
by each outstanding Award under the Restricted Stock Plan as of May 29, 2009 is
hereby proportionately adjusted as necessary to give effect to the Stock Split;
and be it further

 

RESOLVED, that in order to appropriately reflect the Stock Split, effective
June 15, 2009, (1) the maximum number of shares of Common Stock that may be
issued under the ESPP is hereby

 

--------------------------------------------------------------------------------


 

proportionately adjusted as necessary to give effect to the Stock Split; (2) the
number of shares of Common Stock covered by each outstanding purchase right
under the ESPP in effect as of May 29, 2009 is hereby proportionately adjusted
as necessary to give effect to the Stock Split; and (3) the per share exercise
price of each purchase right outstanding under the ESPP as of May 29, 2009 is
hereby proportionately adjusted as necessary to give effect to the Stock Split.

 

RESOLVED, that the President and Chief Executive Officer, the Executive Vice
President and Chief Financial Officer, the Vice President and Controller, the
Vice President and Treasurer, the Senior Vice President, General Counsel and
Secretary and the Senior Vice President of Human Resources of the Corporation
be, and each of them hereby is, authorized to take such other actions reasonably
necessary and appropriate with respect to the Plans (and any other Common
Stock-related compensation plans, agreements or arrangements) and all
outstanding awards and purchase rights (as applicable) under the Plans to give
effect to the Stock Split and the foregoing resolutions, including, without
limitation, adopting amendments to the Plans, modifying outstanding awards and
purchase rights (as applicable) under the Plans and/or preparing and
distributing descriptions of any such plan amendments or any such award or
purchase right modifications; and it is further

 

RESOLVED, that any and all actions taken heretofore by any of the foregoing
officers of the Corporation in connection with the matters contemplated by the
foregoing resolutions are hereby ratified, confirmed and approved in all
respects; and it is further

 

RESOLVED, that this Unanimous Written Consent may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be a
single and complete instrument.

 

IN WITNESS WHEREOF, the undersigned have signed their names as of the 10th day
of June, 2009.

 

 

/s/ Charles H. Cotros

 

/s/ Michael J. Long

Charles H. Cotros, Chairman

 

Michael J. Long

 

 

 

 

 

 

/s/ Richard C. Gozon

 

/s/ Henry W. McGee

Richard C. Gozon

 

Henry W. McGee

 

--------------------------------------------------------------------------------